Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 04/28/2022, the following occurred: Claims 1, 4-5, 8-9 and 13-14 have been amended; and Claims 2 and 12 have been cancelled.
Claims 1, 3-11 and 13-14 are pending and have been examined.

	
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. JP2018-202948, filed on 10/29/2018.
	
Information Disclosure Statement
The Information Disclosure Statements(s) (IDS) submitted on 04/25/2022 follows the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites the threshold value compared with the value indicating the correction amount, which is static in claim 1, further “becomes smaller as a skill level of the user becomes higher” (i.e., dynamic). It is unclear how the threshold value in claim 9 can be static and dynamic. The threshold value in claim 1 is a static value compared in an inequality with a correction value (elaborated upon for detail of how its value was determined), but in claim 9 “the threshold value compared” is a dynamic value that “becomes smaller as a skill level of the user becomes higher”. There may be disclosure of a way to detail operations that affect the selection of a threshold value for the (subsequent) utilization of the threshold value in the comparison of claim 1. A selected value would be static at time of comparison. It is suggested that claim 9 be amended to detail such operation(s) if supported. Appropriate correction is required.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11 and 13-14 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 3-11 and 13-14 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1 and 13-14 fall into at least one of the statutory categories (i.e., machine, process, manufacture). 
Step 2A Prong 1: The identified abstract idea is (claim 13 being representative):
inputting data to […] acquired in advance through machine learning using learning data;
acquiring output data from […] through inputting the data;
receiving correction performed by a user for the acquired output data;
performing control for storing, as relearning data of the learned model, the input data and the output data that reflects the received correction […] in a case where a value indicating a correction amount acquired by performing the correction for the output data is equal to or greater than a threshold value, wherein the value indicating the correction amount is a sum of an absolute value of a ratio of an added portion and an absolute value of a ratio of a deleted portion, wherein the added portion represents a correction amount that is added to the output data in the received correction, and the deleted portion represents a correction amount that is deleted from the output data in the received correction; and
[…].

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of these generic computer components: a computer having a memory and a processor (claims 1 and 13-14) and a non-transitory computer readable medium (claim 14). That is, other than reciting these additional elements, the claimed invention amounts to a human following a series of rules or steps to “perform control for storing” relearning data. For example, but for these additional elements, the claims encompass a person analyzing data received at a computer terminal. The Examiner notes that the October 2019 guidance (2019 PEG) at pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated sub-groupings” including a person’s interaction with a computer. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a computer having a memory and a processor (claims 1 and 13-14) and a non-transitory computer readable medium (claim 14) that implements the identified abstract idea. The additional element aforementioned is not described by the applicant and is recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that this amounts no more than mere instructions to apply the exception using a generic computer component (see Specification e.g. at para. 0025: “Examples of the information processing apparatus 14 include a personal computer and a server computer”). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recite the additional element of a learned model (acquired in advance through machine learning using learning data, i.e., a machine learning model trained using “learning data”). A machine learning model is an algorithm that reasons from externally supplied instances to produce general hypotheses, which then make predictions about future instances (Kotsiantis, pg. 1, introductory quote). Under practical application, the additional element is merely generally linking the abstract idea to a particular technological environment (i.e., without specifying the training data, training the model and using the trained model, the claims cannot be removed from the abstract idea). Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
The claims further recite the additional element of retraining the learned model by using the stored relearning data (i.e., training a machine learning model using non-specific data). The claim limitation, which is considered an additional element, is merely reciting the words “apply it” (or an equivalent) with the judicial exception, which is insufficient to provide a practical application. See MPEP 2106.04(d). Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.

Step 2B:
The claims do not include an additional element that is sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer having a memory and a processor (claims 1 and 13-14) and a non-transitory computer readable medium (claim 14) to perform the method (represented by claim 13) amounts no more than mere instructions to apply the exception using a generic computer or generic computer component. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional element of the learned model (i.e., a machine learning model) is considered generally linking the abstract idea to a particular technological environment. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. Kotsiantis (2007) and Rabelo et al. (1994) indicate that machine learning models are well-understood, routine, conventional concepts. For example, Kotsiantis (2007) indicates that machine learning models have been used to analyze data sets (see all pages, for example, pg. 9, section 5, para. 1, “Linear discriminant analysis… used in statistics and machine learning to find the linear combination of features which best separate two or more classes of object”) and to produce labeled or unlabeled output called “instances” (see Kotsiantis, pg. 1, section 1, para. 2). Further, the prior art of record indicates that machine learning models are well-understood, routine and conventional mathematical models (see Christiansson, US2018/0122509 at Fig. 3, 4A-C, ¶0016 and 0017; and Moturu et al., US2016/0196389 at ¶0055). “Well-understood, routine and conventional elements cannot provide an inventive concept (“significantly more”). Thus, the claims are not patent eligible. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of retraining the learned model by using the stored relearning data to perform the method amounts no more than merely reciting the words “apply it” (or an equivalent) with the judicial exception, which is insufficient to provide a practical application. See MPEP 2106.05(A). Merely reciting the words “apply it” (or an equivalent) with the judicial exception cannot provide an inventive concept (“significantly more”).

Claims 3-11 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea, (2) do not further limit the claim to a practical application or (3) do not provide an inventive concept such that the claims are subject matter eligible.	
Claims 3-7 and 9-11 merely further describe the abstract idea (e.g. the correction amount, input data, output data, threshold value).
Claim 8 merely further describes the additional element(s) of generic computer component(s) (see analysis, supra).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 11 and 13-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Horiba et al. (US 6,084,981 A) in view of Osake (US 2020/0218943 A1).

Re. CLAIM 1, Horiba teaches an information processing apparatus (Abstract teaches an image processing apparatus (computer)) comprising:
a memory (Col. 12, Ln. 8-15 teaches a memory apparatus); and
a processor, coupled to the memory (Claim 6 teaches an image conversion processing unit) and configured to:
input data to a […] model acquired in advance through machine learning […] (Fig. 9 teaches inputting input to a neural network (a model acquired in advance through machine learning).);
acquire output data from the […] model through inputting the data (Fig. 7, 9 and Col. 2, Ln. 51-56 teach a conversion image 16 output by converting input information on the basis of coupling coefficient, offset, and I/O converting function. See also Fig. 10 & Col. 2, Ln. 45-51, teaching a target pixel is inputted, the image converting process is executed and data corresponding to the target pixel is outputted.);
receive correction […] for the acquired output data (Fig. 13 teaches the image conversion processing unit part receives information from a learning unit having a correction amount calculating unit. Fig. 9 teaches correcting weight coefficient and offset on the basis of correction amounts (necessarily received). Fig. 9 also teaches the correction amounts were calculated on the basis of error between output (necessarily acquired) and teach signal. Col. 12, Ln. 15-17 teaches a user supplies a teach image as the teach signal.);
perform control for storing, as relearning data of the […] model, the input data and the output data that reflects the received correction received in a memory in a case where a value indicating a correction amount acquired by performing the correction for the output data is equal to or greater than a threshold value (Fig. 7 and Claim 6 teaches a memory controller 19. Col. 6, Ln. 37-54 teaches pixel data which are stored in the frame memory are inputted. Fig. 9 teaches a looping process; input information; and a case (YES) where error is >= permission value leads to a correction amount calculated on the basis of error between output and teach signal results in correct weight coefficient and offset (output data that reflects the correction received). Fig. 4 & Col. 4, Ln. 65 – Col. 5, Ln. 13 teaches table memory; and registers in which the weight coefficients and offset (corrections) have been stored. The Examiner interprets pixel data and corrected data as relearning data.), wherein the value (Fig. 10, step 58, 
    PNG
    media_image1.png
    45
    160
    media_image1.png
    Greyscale
) indicating the correction amount is a sum (∑) of an absolute value of a ratio (T/1) of an added portion and an absolute value of a ratio of a deleted portion (O3/1), wherein the added portion (T) represents a correction amount that is added to the output data in the received correction, and the deleted portion (O3) represents a correction amount that is deleted from the output data in the received correction (The Examiner notes that the value is acquired by performing the correction. The Examiner interprets Horiba’s error equation as the received correction / the value.); and
relearning the […] model by using the stored relearning data (The Examiner interprets error >= permission value M. Col. 6, Ln. 37-54 teaches pixel data, stored in the frame memory, are inputted. Fig. 4 & Col. 4, Ln. 65 – Col. 5, Ln. 13 teaches the weight coefficients and offset are stored in registers. Fig. 9 teaches re-converting input information using the coefficient and offset; and re-calculating the error between output and teach signal (re-learning).)

Horiba may not explicitly teach correction performed by a user.
However, this would have been prima facie obvious to one of ordinary skill in the art at the time of the invention. It is well settled that providing a mechanical or automatic means to replace a manual activity does not constitute an "invention." See In re Venner, 120 USPQ 192. However, the opposite is also true; replacing an automatic activity with a manual one is an obvious variation on the teaching of the prior where the prior art teaches that the functionality is performed automatically. Here the prior art teaches automatic application of calculating corrections and subsequently correcting data (using the user-supplied teach signal) and thus the manual application of the claimed feature would have prima facie been obvious in view of Horiba. Higgins teaches performing correction of data. See at least Horiba at Fig. 9.
	
Horiba may not explicitly teach a learned model acquired in advance through machine learning using learning data.

Osake teaches 
	a learned model acquired in advance through machine learning using learning data ([0005] teaches providing learning data that can be efficiently learned by a machine learning device (Horiba’s apparatus). [0004] teaches performing learning using provided learning data. [0020] teaches the machine learning device uses a neural network model. The Examiner interprets the neural network model as learned using learning data.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the Image Processing Apparatus of Horiba to perform recognition processing of a medical image by performing learning using input and output as learning data (see Osake at Abstract) and to use this information as part of a Medical Image Processing Device and Machine Learning Device as taught by Osake, with the motivation of reducing the storage capacity of a recording medium (increasing data storage efficiency) and increasing efficiency of performing machine learning (see Osake at para. 0008 and 0038).

Re. CLAIM 3, Horiba/Osake teaches the information processing apparatus according to claim 1, wherein the input data is image data indicating a medical image (See Horiba Fig. 7, original image 11. Horiba Col. 4, Ln. 11-17 teaches the original image is supplied, e.g., by an X-ray CT apparatus), and the output data is data indicating a region extracted from the image data (See Horiba Fig. 7, conversion image 15. Horiba Col. 6, Ln. 37-54 teaches input information is obtained by extracting data in a predetermined region including a target pixel 12 on the original image. Horiba Col. 7, Ln. 1-3 teaches outputting pixel data 15 corresponding to the target pixel on the original image.)

Re. CLAIM 4, Horiba/Osake teaches the information processing apparatus according to claim 3, wherein the value indicating the correction amount (“error”, see claim 1 prior art rejection) is a ratio of a sum of an area of the added portion and an area of the deleted portion through the received correction performed by the user (See claim 1 prior art rejection. The Examiner interprets correction as performed automatically or manually. Horiba Col. 6, Ln. 55-67 teaches values of pixels (areas) are normalized and inputted to the neural network. Horiba Col. 3, Ln. 4-6 teaches the teach signal is an image. Horiba Fig. 7 teaches image pixels 12, 13 and 15. Horiba Col. 6, Ln. 37-54 teaches input and output information regarding a target pixel (area). The Examiner interprets the difference value (error) as a ratio and sum of differences for added and deleted portions (output and teach signal pixel areas).)

Re. CLAIM 11, Horiba/Osake teaches the information processing apparatus according to claim 1, wherein the threshold value is […].

Horiba/Osake does not explicitly teach the value is 10%.
However, the limitation claims information/labels that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system (see MPEP §2111.05). The function described by the system would be performed the same regardless of whether the claimed information/labels was substituted with nothing. Because the Horiba/Osake teaches a function based on information having data labels (see e.g., Horiba Fig. 9 step 44, Horiba Fig. 10 step 58), substituting the information/labels of the claimed invention for the information/labels of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have substituted the information/labels applied to the function data of the prior art with any other information/labels because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow).
	
Re. CLAIM 13, the subject matter of claim 13 is essentially defined in terms of a method, which is technically corresponding to the system of claim 1. Since claim 13 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Re. CLAIM 14, the subject matter of claim 14 is essentially defined in terms of a manufacture, which is technically corresponding to the system of claim 1. Since claim 14 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. Further, Horiba/Osake teaches a non-transitory computer readable medium (See Horiba Fig. 7, frame memories; Horiba Fig. 4 and associated text, registers 24. See also Osake [0019], teaching hardware structure realized by RAM and ROM.)

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Horiba et al. in view of Osake and Yang et al. (US 2018/0260951 A1, filed 02/02/2018).

Re. CLAIM 5, Horiba/Osake teaches the information processing apparatus according to claim 3, wherein the value indicating the correction amount is a ratio of a sum of a […] of the added portion and a […] of the deleted portion through the correction performed by the user to a […] of the region indicated by the output data (see claims 1 & 4 prior art rejections, especially claim 4 prior art rejection. The Examiner interprets error as a ratio and sum of differences between output and teach signal pixel values. Osake Fig. 1 teaches receiving learning data including feature (e.g. Horiba’s pixel) values and recognition result (e.g. Horiba’s error). See claim 1 prior art rejection. The Examiner interprets necessary data as received automatically or manually. See Horiba Fig. 10 step 58 & Col. 8, Ln. 37-40 as well as Osake Fig. 3 step 207. The Examiner interprets a predetermined region error value as indicated by Horiba’s received error compared with (to) Osake’s learning result (of a region indicated by the output data).)

Horiba/Osake does not teach of a volume.
Yang teaches 
a volume ([0021] teaches performing a network on an input 3D CT volume including generating multi-channel probability maps / 3D image (volume) of the same size as the input 3D CT volume (i.e., a voxel) that provides probability for each voxel that the voxel is the location of the label associated with that probability map. Fig. 2 teaches inputting received 3D CT volume into the network to predict initial labeled (output) using trained D121N, refining initial labeled (output) using trained RNN, and refining labeled (output) using trained shape-basis deep neural network and outputting final labeled (output). [0021] and Claim 5 teaches loss functions and a total loss function.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the Image Processing Apparatus of Horiba/Osake to compute a value for volumetric image data and to use this information as part of a Deep Image-to-Image Recurrent Network with Shape Basis for automatic vertebra labeling in large-scale 3D CT volumes as taught by Yang, with the motivation of improving accuracy, efficiency and performance over existing approaches (see Yang at para. 0003, 0018, 0023 and 0034).

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Horiba et al. in view of Osake and Bogoni et al. (US 2016/0300026 A1).

Re. CLAIM 6, Horiba/Osake teaches the information processing apparatus according to claim 1, wherein the output data is […] (see claim 1 prior art rejection.)

Horiba/Osake does not teach output data is a sentence of a medical diagnostic report.
Bogoni teaches output data is a sentence of a medical diagnostic report (Fig. 1 teaches report generator. Fig. 2 teaches generating a report to present the results of analysis e.g. determined degree of spondylolisthesis. [0051] teaches displaying the report. The Examiner notes that generating report data in sentence form is non-functional descriptive information.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Bogoni with teaching of Horiba/Osake since the combination of references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Horiba/Osake or Bogoni. Providing data in a report (as taught by Bogoni) does not change or affect the normal machine learning-related functionality of the Image Processing Apparatus of Horiba/Osake. Outputting results of machine learning on a system would be performed the same way even with the addition of report-generating and displaying technology. Since the functionalities of the elements in Horiba/Osake and Bogoni do not interfere with each other, the results of the combination would be predictable.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Horiba et al. in view of Osake and Zhou et al. (US 2019/0104940 A1).

Re. CLAIM 7, Horiba/Osake teaches the information processing apparatus according to claim 1, wherein the value indicating the correction amount is […] the correction is performed by the user for the output data (see claim 1 prior art rejection, notably Horiba Fig. 8 & 9, teaching performing correction iteration(s). The Examiner interprets correction as performed manually or automatically based on error >= permission value.)

Horiba/Osake does not teach indicating the number of times the correction is performed.
Zhou teaches indicating the number of times the correction is performed ([0070] teaches training the network; and evaluating the total number of iterations performed. See also Fig. 1A, Network Training at step 130 and correct data at step 150.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Zhou with teaching of Horiba/Osake since the combination of references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Horiba/Osake or Zhou. Providing certain data during the training of a network (as taught by Zhou) does not change or affect the normal machine learning-related functionality and results output of the Image Processing Apparatus of Horiba/Osake. Outputting results of machine learning on a system would be performed the same way even with the addition of certain data. Since the functionalities of the elements in Horiba/Osake and Zhou do not interfere with each other, the results of the combination would be predictable.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Horiba et al. in view of Osake and Oosawa et al. (US 2008/0243886 A1).

Re. CLAIM 8, Horiba/Osake teaches the information processing apparatus according to claim 1, wherein the processor is further configured to perform control in a case where the user is a user […] (see claim 1 prior art rejection. Horiba Col. 12, Ln. 5-10 teaches a case with a use situation.) 

Horiba/Osake does not teach a user determined as a reliable user in advance.
Oosawa teaches 
determined as a reliable user in advance (See Fig. 1 terminals 22, 23. [0077] teaches that preliminarily (in advance), the user of the present system (Horiba’s apparatus) is registered (determined as reliable) as a user in the case database management system. The specification at para. 0078: “a doctor… and a guest are registered as reliable users”.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Oosawa with teaching of Horiba/Osake since the combination of references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Horiba/Osake or Oosawa. Providing user registration technology preliminarily (as taught by Oosawa) does not change or affect the normal machine learning-related functionality and results output of the Image Processing Apparatus of Horiba/Osake. Outputting results of machine learning on a system would be performed the same way even with the addition of preliminary user registration. Since the functionalities of the elements in Horiba/Osake and Oosawa do not interfere with each other, the results of the combination would be predictable.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Horiba et al. in view of Osake and Kato (US 2021/0073096 A1).

Re. CLAIM 9, Horiba/Osake teaches the information processing apparatus according to claim 1, wherein the threshold value compared with the value indicating the correction amount […] (Horiba’s permission value M)

Horiba/Osake does not teach 
	becomes smaller as a skill level of the user becomes higher.

Kato teaches 
becomes smaller as a skill level of the user becomes higher (See [0045], error back propagation method. [0052] teaches that when it is judged that the proficiency level of the worker is high and the worker’s technical skill is at an advanced level, setting the distance threshold L of the distance between the worker and the robot relatively low can prevent unnecessary deceleration and stoppage of the operation of the robot and thereby increase work efficiency. The Examiner interprets the permission value of Horiba as set to M based on a judged proficiency level, wherein a user of higher proficiency level has a lower permission value M used in the process of Horiba Fig. 9 step 58.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the Image Processing Apparatus of Horiba/Osake to set the threshold based on the judged worker proficiency level and to use this information as part of a Three-Dimensional Space Monitoring Device and Method as taught by Kato, with the motivation of improving the error back propagation method or other machine learning method and improving learning performance and efficiency (see Kato at para. 0045 and 0047).

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Horiba et al. in view of Osake and Linguraru et al. (US 2019/0311805 A1).

Re. CLAIM 10, Horiba/Osake teaches the information processing apparatus according to claim 1, wherein the threshold value is a value […] (Horiba’s permission value M) 

Horiba/Osake does not teach a value 
	determined depending on a treatment plan of a subject.

Linguraru teaches a value 
determined depending on a treatment plan of a subject (Abstract teaches a method (plan) for segmenting an anatomical part as part of computer-aided diagnosis. The Examiner notes that “treatment” is non-functional descriptive information for a plan. Claim 24 teaches a threshold that is (necessarily determined as) a parameter of a function of the anatomical part, the parameter of the function of the anatomical part including a washout half time (part of the plan) of at least one of 20 mins, 30 mins or 40 mins. Claim 25 teaches the anatomical part is a kidney. Specification at para. 0043 describes a treatment plan involving a kidney.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the Image Processing Apparatus of Horiba/Osake to have a threshold based/depending on a method of computer-aided diagnosis interpreted to be used for treatment and to use this information as part of medical anatomy quantification: computer-aided diagnosis tool as taught by Linguraru, with the motivation of improving quantitative image analysis related to surgery (treatment) that aims to provide significant improvement of the renal function (see Linguraru at para. 0032 and 0033; see also Linguraru at para. 0034, “clinical utility” and 0037, speed and accuracy).	

Response to Arguments
Claim interpretation
Note: It is a common misconception that Claim Interpretation is a rejection. It is not. In general, an application might have issues of indefiniteness (112b rejections) caused by invoking claim interpretation.

Regarding Claim Interpretation, the Applicant has amended the claims to obviate the requirement of claim interpretation. Claim interpretation is no longer invoked.


Rejections under 35 U.S.C. §112(b)
Regarding the rejection of Claim 9, the Applicant has amended the claim without overcoming the previous indefiniteness rejection. The Examiner has re-phased why claim 9 is rejected so as to promote compact prosecution and advancement of the case. The rejection of claim 9 is respectfully maintained.

Rejections under 35 U.S.C. §101
Regarding the rejection of Claims 1-14, the Applicant has cancelled Claims 2 and 12, rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. Applicant argues:

“the claimed disclosure is integrated into a practical application in the field of neural network, where claims 1 and 13-14 recites retraining of the learned model based on the correction on the output of the learned model” (Remarks, pg. 9-10).

The Examiner respectfully submits that the retraining of a machine learning model cannot provide a practical application without reciting specific data used in retraining. The claims do not recite retraining the learned model by using specific relearning data as no particular type of data is specifically recited as (re)training data.

See e.g., Example 39 of the Subject Matter Eligibility Examples: Abstract Ideas, which should be used in conjunction with the 2019 PEG. The fact pattern set forth in Example 39 includes the recited claim limitations of creating specific training data and using that specific data when training a neural network. A recitation following the same fact pattern would remove the claims from reciting any of the judicial exceptions enumerated in the 2019 PEG.

Regarding the rejection of claims 3-11, the Applicant has not offered any arguments with respect to these claims other than to reiterate the argument present for the claims from which they depend. As such, the rejection of these claims is also maintained.

Rejection under 35 U.S.C. §103
Regarding the rejection of Claims 1-14, the Applicant has cancelled Claims 2 and 12, rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. Applicant argues:

a. “Horiba and Osake, taken alone or in combination, fail to disclose or suggest at least the claimed feature of… as recited in claim 1” (Remarks, pg. 11).

Regarding a.: The Examiner respectfully disagrees and submits the basis of rejection as necessitated by amendment. Given broadest reasonable interpretation, Horiba and Osake render obvious the claim features. See e.g., Horiba Fig. 9 (looping process for a neural network) and Fig. 13 (details of the inequality used to loop the process or end).

b. “Horiba does not teach to use I T-O3 I (i.e., absolute value of a difference between the teach signal T and the output 03 of the output layer 23) as the correction amount of the weight coefficient W2 and the offset 0 2” (Remarks, pg. 11).

Regarding b.: The Examiner respectfully submits that Horiba teaches or renders obvious the claimed features, e.g., “retraining the… model by using the stored relearning data”. The relearning data is interpreted as pixel data (input at step 41) and the corrected data (correct weight coefficient and offset on the basis of correction amounts at step 46). The “value indicating a correction amount” is acquired “by performing the correction for the output data” (error calculation at step 43 / step 57). The correction amount value is “equal to or greater than a threshold value” (inequality at step 44 / step 58) when the process loops. The Examiner interprets the error as greater than or equal to the permission value (step 44 / step 58 = YES), such that the recited relearning will occur rather than an end of process (see Fig. 9).

Regarding the rejection of Claims 3-11 and 13-14, the Applicant has not offered any or any additional arguments with respect to these claims other than to reiterate the argument(s) present for the claim from which they depend or are analogous. As such, the rejection of these claims is also maintained.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Letzt et al. (US 11,151,896 B2) for teaching communication system and setting thresholds (see claim 1).
Veidman et al. (US 2020/0372635 A1) for teaching systems and methods for analysis of tissue images and thresholds (see para. 0035).
Igarashi (US 2020/0118265 A1) for teaching medical image processing.
Hayashi et al. (US 2020/0074224 A1) for teaching annotation device and annotation method.
Baggeroer et al. (US 2019/0213285 A1) for teaching information fusion in multi-domain operational environment and thresholds (see para. 0088).
Lisowska et al. (US 2019/0147334 A1) for teaching matching network for medical image analysis.
Ishii et al. (US 2019/0117090 A1) for teaching diagnostic method, method for validation of diagnostic method and treatment method.
Do, Synho (WO 2019/051359 A1) for teaching automated labeling and annotating unstructured medical datasets.
Mansi et al. (US 2018/0366225 A1) for teaching computer-aided triage.
Sorenson et al. (US 2018/0137244 A1) for teaching medical image identification and interpretation.
Kluckner et al. (US 2018/0032841 A1) for teaching medical scanner optimizing clinical protocols and image acquisition.
Walker et al. (US 2004/0122706 A1) for teaching patient data acquisition.
Sabkzinski et al. (RU 2,529,381 C2) for teaching formation of improved image model.
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173. The examiner can normally be reached 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.W./Examiner, Art Unit 3626                   

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626